Citation Nr: 1020800	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent prior to June 4, 2007, for residual prostatectomy.

2.  Entitlement to an initial evaluation in excess of 20 
percent since June 4, 2007, for residual prostatectomy.

3.  Entitlement to an effective date prior to July 21, 2006 
for the grant of service connection for residual 
prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran retired from the United States Air Force in 
December 1969 with 16 years and eight months of active 
military service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2006 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, granted service connection 
under 38 U.S.C. § 1151 for removal of the prostate gland, 
assigning a 0 percent evaluation, effective July 21, 2006.  
The Veteran expressed his disagreement with both the assigned 
evaluation and the effective date of service connection.  In 
a June 2007 rating decision, the RO increased the Veteran's 
rating for removal of the prostate gland to 20 percent 
disabling, effective June 4, 2007.  As the Veteran has not 
been granted the maximum benefit allowed, the claim is still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues on the title page have been recharacterized to 
more accurately reflect the medical evidence. 

The Veteran requested a hearing on this matter, and received 
notice of the date and location of the hearing.  The Veteran, 
however, declined to show at the required time.  Not having 
received a request for postponement and pursuant to 38 C.F.R. 
§ 20.704(d), the Board will proceed with its adjudication of 
the appeal "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. Brown, 
9 Vet. App. 542, 546-47 (1996) (discussing provisions of 
§ 20.704(d)).

In the Veteran's September Form 9, he states that the 
mistaken removal of his prostate gland has caused "great 
mental and physical damage."  It is unclear whether the 
Veteran is claiming service connection for a mental disorder 
secondary to removal of the prostate gland.  The issue has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to June 4, 2007, the preponderance of the evidence 
shows the residual prostatectomy involved no incontinence; 
the Veteran did not wear absorbent materials or have voiding 
difficulties, other than a sense of urgency.

2.  Since June 4, 2007, the preponderance of the evidence 
shows the residual prostatectomy has involved a sense of 
urgency and mild incontinence that requires him to wear 
absorbent materials, but not on a daily basis.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for residual 
prostatectomy prior to July 2006.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2007, the criteria for an initial 
compensable evaluation for residual prostatectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.115(a), 4.115(b), 
Diagnostic Code 7527 (2009).

2.  Since June 4, 2007, the criteria for an initial 
evaluation higher than 20 percent for residual prostatectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.115(a), 
4.115(b), Diagnostic Code 7527 (2009).
  
3.  The requirements for an effective date prior to July 21, 
2006 for service connection for residual prostatectomy have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's disagreement with the initial assignment of an 
evaluation for residual prostatectomy follows the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Since the issue of the effective date to be assigned the now 
granted residual prostatectomy is a "downstream" issue, VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Likewise, in Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Thus, VA's duty to notify in this case has been 
satisfied.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all available VA treatment records and provided VA 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time. 

II.  Analysis

Increased Ratings

The RO has assigned a noncompensable evaluation prior to June 
4, 2007 and a 20 percent evaluation since June 4, 2007 
pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7527, for 
residual prostatectomy.  The disability is to be rated by 
analogy to voiding dysfunction.  Id.  

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence: A 20 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day; a 40 percent evaluation is warranted for urine  
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent evaluation is warranted for urine  
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency: A 10 percent evaluation is warranted for a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to  
four times per night; and a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  38 C.F.R  
§ 4.115a.

Obstructive Voiding: A 0 percent evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year; a 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) Post void 
residuals greater than 150 cc.; (2) Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
Recurrent urinary tract infections secondary to obstruction; 
(4) Stricture disease  requiring periodic dilatation every 2 
to 3 months.  A 30 percent evaluation is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

VA treatment records dated January 2004, August 2004, and 
February 2006 indicate that the Veteran was doing well after 
his November 2003 surgery.  He had no incontinence and was 
voiding well.

A November 2006 VA genitourinary examination report indicates 
that the Veteran had a sense of urgency, but no incontinence 
"unless he is delayed in reaching facilities."  He did not 
use a pad or diapers.  He had no voiding difficulties 
otherwise, and this condition did not affect his usual daily 
activities.  The prostatectomy scar was well healed, flat, 
without complication of elevation, depression, tenderness, 
keloid, adherence, induration, color change, or texture 
abnormalities.

A June 2007 VA genitourinary examination report indicates 
that the Veteran reported a sense of urgency.  The examiner 
wrote "must reach the facilities quickly when has the urge 
to urinate."  The Veteran also reported infrequent 
dribbling, and noted that he went through a box of 12 
absorbent pads in one month's time.  

Prior to June 4, 2007, the Veteran did not require the use of 
absorbent materials, had no voiding issues and nothing, other 
than a sense of urgency, been shown.  He did not report any 
problems with urinary frequency or urinary tract infections.  
The medical evidence of record supports a noncompensable 
rating for this time period.

The currently assigned 20 percent rating is shown to best 
characterize the overall severity of the service-connected 
disability since June 4, 2007.  The Veteran does not manifest 
any of the particular attributes under which a higher rating 
is assignable for voiding dysfunction.  As the June 2007 VA 
examination indicates, the Veteran has mild incontinence for 
which he uses 12 pads per month.  He does not have recurrent 
urinary tract infections, nor has he reported any problems 
with urinary frequency. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

Earlier Effective Date

The RO granted service connection for removal of prostate in 
November 2006, assigning a noncompensable rating, effective 
July 21, 2006.  This disability was increased to 20 percent, 
effective June 4, 2007, in June 2007.  

The Veteran contends that he is entitled to retroactive 
service connection benefits earlier than July 21, 2006.  He 
argues that these benefits should date back to November 23, 
2003, which is when the VA performed an unnecessary 
prostatectomy on him.  The Veteran's prostate was removed 
after his biopsy results were mixed up with that of another 
veteran.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

There is no document prior to the July 2006 claim form that 
can be interpreted as a claim (formal or informal) for 
service connection.  Indeed, the Veteran does not contend 
that he filed a specific claim earlier than July 2006.  His 
argument centers on his assertion that the VA unnecessarily 
removed his prostate gland in November 2003.  While the Board 
sympathizes with the Veteran, it is bound by the applicable 
legal criteria.

The preponderance of the evidence is against the claim for an 
earlier effective date for the grant of residual 
prostatectomy; there is no doubt to be resolved; and an 
earlier effective date is not warranted.  Gilbert, 1 Vet. 
App. at 55-57.








ORDER

An increased (compensable) rating for residual prostatectomy 
prior to June 4, 2007 is denied.

An increased rating in excess of 20 percent for residual 
prostatectomy since June 4, 2007 is denied.

An effective date prior to July 21, 2006 for the grant of 
service connection for residual prostatectomy is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


